United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 8, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-31145
                          Summary Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

HAROLD GROSS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:04-CR-45-ALL
                       --------------------

Before KING, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Harold Gross appeals his jury-conviction for being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

He argues that in answering a question from the jury, the

district court erred in instructing the jury concerning the

Government’s burden of proof to show beyond a reasonable doubt

that Gross actually or constructively possessed the firearm.

Gross identified one statement by the district court which he

concedes was “technically correct” but argues that it was

“horribly misleading.”

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-31145
                                 -2-

     Because Gross did not raise this issue in the district

court, review is limited to plain error.    See United States v.

Harris, 104 F.3d 1465, 1471-72 (5th Cir. 1997).   Under the plain-

error standard of review, “reversal is not required unless there

is (1) an error; (2) that is clear or plain; (3) that affects the

defendant’s substantial rights; and (4) that seriously affects

the fairness, integrity, or public reputation of judicial

proceedings.”    United States v. Vasquez, 216 F.3d 456, 459 (5th

Cir. 2000).   Error in a jury instruction is plain “only when,

considering the entire charge and evidence presented against the

defendant, there is a likelihood of a grave miscarriage of

justice.”   United States v. McClatchy, 249 F.3d 348, 357 (5th

Cir. 2001)(internal quotation marks and citation omitted).

     The district court gave standard jury instructions

concerning the Government’s burden of proof and the definitions

of actual and constructive possession, as well as sole and joint

possession.   As Gross concedes, the district court’s jury

instructions as a whole were correct statements of the law.

Gross has not shown that the district court’s single statement,

even if misleading, constituted plain error as he has not shown

that “there is a likelihood of a grave miscarriage of justice.”

See McClatchy, 249 F.3d at 357 (internal quotation marks and

citation omitted).

     AFFIRMED.